Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.
 
Response to Amendment
Applicant’s submission of response was received on 06/23/2022.  Presently claims 1-7 and 10-20 are pending. Claim 21 has been added.

Response to Arguments
Applicant's arguments filed 06/23/2022 with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.

Applicant argued that “as stated in Boehlefeld [0006], "a rotary shear is preferably suited to the shredding of tires, cables, rubber mats, etc., while the rotary shredder is preferably suitable for domestic and industrial waste, for instance carpets, mattresses, sheeting, electronic scrap, etc." Boehlefeld's rotary shredder, as described at [0044], the rotary shredder comprises shredder shafts (21a and 22a) and compression blocks (100 and 100a). The "large distance between the shredder disks and the compression blocks helps to ensure that the shredder disks primarily tear apart and do not cut to pieces the loaded material" [0059] (emphasis added). Boehlefeld teaches electronic waste being compressed and torn, which is in opposition to the limitations of Claim 1, wherein the shredder is configured to "cut the electronic waste substrate" (emphasis added).”.

In response to this argument, the prior art of Boehlefeld discloses in paragraph 0061: In particular, as a result of the greater axial spacing of the shredder disks in the embodiment as a rotary shredder, the reusable materials are substantially torn apart and less cut to pieces, as is the case with the rotary shear, in which the shear disks tend to converge with a lesser distance apart;
i.e. there is cut occur when using a rotary shredder.
Accordingly, this argument is not persuasive.
Also, the response to the argument above also applied to the independent claims 19-20.

Applicant argued that “Examiner equates frame 23 [FIGS. 3A and 4A] of Boehlefeld with the skid of Claim 1. Applicant respectfully disagrees and asserts that the frame (23) is not the equivalent of the skid recited in Claim 1. The frame (23) of Boehlefeld houses the shear shafts (21, 22) and scrapers (24, 24a) or the shredder shafts (21a, 22a) and compression blocks (100 and 100a) of Boehlefeld's crushing device [0037, 0041, and 0045]. The frame (23) is not "coupled to and providing structural support for the shredder, the mill, and the separator" as recited in Claim 1. Therefore, Boehlefeld does not disclose the skid as recited in Claim 1”.

In response to this argument, the Examiner dis not use element (23) as skid;
The Examiner use the stand (4) with connected bars as a skid (see fig.1 below); the element (4) is used for mounting the crusher (paragraph 0058)
The annotated skid of fig.1 below is coupled to and providing structural support for the crusher;
Accordingly, this argument is not persuasive.

    PNG
    media_image1.png
    541
    644
    media_image1.png
    Greyscale
Also, the response to the argument above also applied to the independent claims 19-20.











Applicant argued that “Examiner equates the first mill (11) of Conway's system as the shredder claimed in Claims 1 and 20; Applicant respectfully disagrees and asserts that the first mill (11) of Conway is not the structural or functional equivalent of the shredder, as recited in Claim 1. As stated in the previous response, the shredder of amended Claim 1 is described in [0034] of the Specification, illustrated in FIG. 3, and as recited in amended Claim 1, as comprising "one or more cutting shafts" comprising "cutting elements" (140). The first mill (11) of Conway is described in [0054] as a standard mill comprising a housing with parallel steel rods. Steel rods are not the structural or functional equivalent of one or more cutting shafts. The function of the shredder, as recited in the claims, is to cut material into uniform fragments depending on the size of the spaced cutting elements. Support for this can be found at least in paragraph [0034] of the Specification. The function of the first mill (11) of Conway is to crush, ablate, or pulverize fragments of material. Support for this can be found at least in paragraph [0024] of Conway. Nevertheless, Applicant has amended Claim 1 to further distinguish the shredder structure of the present invention from the Serial No. 16/560,142.”. 
Further; Applicant argued that “the station framework (27) of Conway is not the equivalent of the skid as recited in Claim 1, as the station framework (27) does not support a shredder as described in amended Claim 1, as the system described in Conway does not contain a shredder as described in Claim 1, but contains two mills”.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The prior art of Conway (US20160369371A1) is a secondary art that used to teach the missing limitations of the primary art of Boehlefeld (US20150122927A1);
The prior art of Conway does not used to teach a shredder and the skid of claim 1 because the main prior art of Boehlefeld discloses a shredder (fig.1: (2)) and the skid (see fig.1 above);
The prior art of Conway is used only to teach “a mill including a container configured to receive the plurality of fragments, the mill configured to abrade the plurality of fragments with the milling media to produce a milled product; and a separator configured to receive the milled product, the separator configured to apply a predetermined size selection to the milled product to provide a first output including a plurality of particles and a second output including a plurality of abraded fragments”.

Accordingly, this argument is not persuasive.
Also, the response to the argument above also applied to the independent claims 19-20.

Applicant argue that “Examiner equates the separator of Claim 1 with the screen (14) in Conway's FIG. 2. The screen (14) is describe at [0052] of Conway as being between the sizes of 0.7 and 1.5 mm. The separator of amended Claim 1, recites a screen with a mesh size between No. 3 and No. 7. According to [0037] of the Applicant's Specification, the screen sizes of Conway's screen (14) is not equivalent to the screen recited in amended Claim 1”.
In reopens to this argument, choosing the screen size is depending on the size of the product as desired; and it requires only routine skill in the art;
The mesh size No.3 is equal to 6.73 mm; and the mesh size No.7 is equal to 2.83 mm (see the attached non-paten literature of “Mesh Sizing Chart for strainers”;
Further, the prior art of Conway (US20160369371A1) discloses in claim 12 “A system for reclaiming metal from ASR comprising a set of screens for dividing the material on the basis of particle size into size groups ranging from 25 mm to less than 4 mm”;
The “less than 4 mm” is within the range of 6373 mm- 2.83 mm;
 Accordingly, this argument is not persuasive.
Also, the response to the argument above also applied to the independent claims 19-20.


Applicant argue that “Examiner further states that Conway discloses a dust collector as recited in Claim 19 as well as an air compressor fluidly coupled to the dust collector. Conway, at [0022] states that "dusty discharged air from the separation table is cleaned by a cyclone and/or filter." There is no mention in Conway of an air compressor coupled to the dust collector to remove dust from a filter”.

In response to this argument, the cyclone is known in art that utilizing a pump or blower to remove the dust (see the attached non-patent literature of “Dust Collection Research – Equipment”;
Accordingly, this argument is not persuasive.

Applicant argue that “With regards to the mill of Watkins, Examiner equates Watkins mill (200) with the mill recited in Claim 19. The mill (200), as described throughout the specification of Watkins, does not comprise "milling media including a plurality of rods" as recited in Claim 19. The mill (200) of Watkins as described at [0043] includes a housing, an air inlet, solids inlets, outlet, lower and upper shells, a lateral area, support ribs, impeller shaft, pillow block, mount and outlet stack. There is no mention of "milling media" or "a plurality of rods." Therefore the mill (200) disclosed in Watkins is not equivalent to the mill recited in Claim 19. With regards to the skid, Examiner equates the first end portion (204) of the mill disclosed in Watkins with the skid of Claim 19. The first end portion (204) of the mill is a portion of a housing (202) that houses the mill. This is not the equivalent of a skid coupled to and providing structural support for the shredder, the mill, and the separator”. 
Further, Applicant argue that “With regards to the shipping container, Examiner equates the housing (202) with the shipping container of Claim 19. The housing (202) having an upper shell (218) and a lower shell (216) to facilitate manufacture, transportation, and assembly of the mill [0053] is not structurally equivalent to a shipping container, a structure known in the art and illustrated in FIG. 6 of the Applicant's disclosure. Furthermore, the housing (202) of Watkins does not have disposed within it a skid coupled to and providing structural support for the shredder, the mill, and the separator as recited in Claim 19
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The prior art of Watkins (US20170259270A1) is a secondary art that used to teach the missing limitations of the primary art of Boehlefeld (US20150122927A1) in view of the secondary art of Conway (US20160369371A1);
The prior art of Watkins does not used to teach a shredder and the skid of claim 1 because the main prior art of Boehlefeld discloses a shredder (fig.1: (2)) and the skid (see fig.1 above);
The prior art of Watkins does not used to teach "milling media including a plurality of rods" because the prior art of Conway teaches "milling media including a plurality of rods" (paragraph 0054 and fig.5: (18))
The prior art of Watkins teaches a skid (figs.3 and 4: (204) and (208)) and a shipping container (fig.3: (202)) (paragraphs 0002 and 0053);
The prior art of Watkins is used only to teach “to have a shipping container, wherein the skid is disposed within the shipping container and to have a programmable logic circuit controller”; the combination of Boehlefeld in view of Conway and Watkins is resulted to have a shipping container, wherein the skid is disposed within the shipping container.
Accordingly, this argument is not persuasive.
Also, the response to the argument above also applied to claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boehlefeld (US20150122927A1) in view Conway (US20160369371A1).

Regarding claim 1, Boehlefeld discloses a system for obtaining a mineral rich powder from an electronic waste substrate (paragraph 0006 and 0058), the system comprising
a shredder (fig.1: (2)) configured to receive the electronic waste substrate and cut the electronic waste substrate into a plurality of fragments (paragraph 0034); and wherein the shredder comprises one or more cutting shaft (fig.2: (21) and (22)) comprise cutting elements (fig.3A: (33)), (paragraphs 0034 and 0059); and 
wherein the shredder comprises one or more apertures configured to retain the electronic waste substrate until a desired fragment size is achieved (figs.1 and 3: the bottom part of the crushing device below the cutting elements (33));
a skid (see fig.1 above) coupled to and providing structural support for the shredder.
Boehlefeld does not disclose a mill including a container configured to receive the plurality of fragments, the mill configured to abrade the plurality of fragments with the milling media to produce a milled product; and a separator configured to receive the milled product, the separator configured to apply a predetermined size selection to the milled product to provide a first output including a plurality of particles and a second output including a plurality of abraded fragments; wherein the separator comprises one or more sieves, and wherein the one or more sieves have a mesh size between No. 3 and No. 7; the skid coupled to and providing structural support for the mill, and the separator.

Conway teaches a system for processing a pre-shredding metal (paragraph 0002), comprising: 
a shredder (fig.2: (11)) configured to receive the waste substrate and cut the waste substrate into a plurality of fragments (paragraphs 0002 and 0051); 
a mill (fig.2: (12)) including a container (fig.3: (16)) configured to receive the plurality of fragments, 
the container including a milling media (fig.5: (18)), the mill configured to abrade the plurality of fragments with the milling media to produce a milled product (paragraph 0054); 
a separator (fig.2: (14)) configured to receive the milled product, the separator configured to apply a predetermined size selection to the milled product to provide a first output including a plurality of particles and a second output including a plurality of abraded fragments; and 
wherein the one or more sieves have a mesh size between No. 3 and No. 7 (claim 12: less than 4 mm);
a skid (fig.2: (27)) coupled to and providing structural support for the shredder, the mill, and the separator; 
Both of the prior arts of Becker and Conway are related to the system for recovering a meatal from a waste metal;
The prior art of Conway is related to a system to process a pre-shredding metal;
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Boehlefeld to have a mill and  separator as taught by Conway in order to have relatively little energy is consumed by such mills and wear of the mill components is negligible compared to that of other types of mechanical crushers; and enable effective screen separation of the crushed material from non-crushed materials (Conway: paragraphs 0004 and 0055); thereby having the mill including a container configured to receive the plurality of fragments, the container including a milling media, the mill configured to abrade the plurality of fragments with the milling media to produce a milled product; a separator configured to receive the milled product, the separator configured to apply a predetermined size selection to the milled product to provide a first output including a plurality of particles and a second output including a plurality of abraded fragments, wherein the separator comprises one or more sieves, and wherein the one or more sieves have a mesh size between No. 3 and No. 7; and the skid coupled to and providing structural support for the shredder, the mill, and the separator; since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 2, Boehlefeld discloses wherein the electronic waste substrate includes a printed circuit board (paragraph 0006 and 0058).

Regarding claim 3, Boehlefeld discloses wherein the shredder is configured to cut the electronic waste substrate into a plurality of uniform fragments (paragraph 0006 and 0058: the apparatus of Boehlefeld is capable to shred the material into uniform fragments).  

Regarding claim 4, Boehlefeld does not disclose wherein each of the uniform fragments has a longest dimension of about 1 inch.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to Boehlefeld to have each of the substantially uniform fragments has a longest dimension of about 1 inch, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 5, Conway teaches wherein the container of the mill is cylindrical (fig.3: (16)) and agitated by an electric motor (fig.4: (33)) (paragraph 0055).  

Regarding claim 6, Conway teaches wherein the milling media includes a plurality of rods (paragraph 0054 and fig.5: (18)).  

Regarding claim 7, Conway teaches wherein the plurality of rods includes a member selected from the group consisting of: a metal rod having about a 3/4 inch diameter, a metal rod having about a 2 inch diameter, and combinations thereof (paragraph 0055).  

Regarding claim 10, Boehlefeld disclose wherein the skid (fig.1: (4)) is configured to fit within a shipping container.

Regarding claims 14 and 15, Boehlefeld does not explicitly disclose further comprising a dumper configured to provide the electronic waste substrate to the shredder; and wherein the dumper is configured to elevate the electronic waste substrate and provide the electronic waste substrate to the shredder using gravity;
However, the hopper (fig.2: (3)) of Boehlefeld is located on the top of the apparatus and obviously the hopper need feeding mechanism to elevate the material and dump the material to the top hopper (fig.1: (3)) (paragraph 0058); and the material will pass down by using the gravity
Therefore, Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Boehlefeld to have comprising a dumper configured to provide the electronic waste substrate to the shredder; and wherein the dumper is configured to elevate the electronic waste substrate and provide the electronic waste substrate to the shredder using gravity. 

Regarding claims 16 and 17, Conway teaches a dust collector configured to collect and store airborne dust generated by the system (Paragraph 0022: cyclone, paragraph 0024: dust exhaust); and 
an air compressor fluidly coupled to the dust collector to remove dust from a filter of the dust collector (paragraph 0022: cyclone and filter) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Boehlefeld to have a dust collector configured to collect and store airborne dust generated by the system and an air compressor fluidly coupled to the dust collector to remove dust from a filter of the dust collector as taught by Conway in order to vent and extract any dust that may be generated during the milling process (Conway: paragraph 0024), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 18, Conway teaches further comprising a controller configured to control operation of the shredder, the mill, and the separator (paragraph 0032).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Boehlefeld to have a controller configured to control operation of the shredder, the mill, and the separator as taught by Conway, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 20, Boehlefeld discloses a method for obtaining a mineral rich powder from an electronic waste substrate (paragraph 0006 and 0058), the method comprising: 
receiving the electronic waste substrate with a shredder (fig.1: (2)) and cutting the electronic waste substrate into a plurality of fragments (paragraph 0034), 
wherein the shredder comprises one or more cutting shafts (fig.2: (21) and (22)), wherein the one or more cutting shafts comprise cutting elements (fig.3A: (33)), and 
wherein the shredder comprises one or more apertures configured to retain the electronic waste substrate until a desired fragment size is achieved (figs.1 and 3: the bottom part of the crushing device below the cutting elements (33)); 
a skid (see fig.1 above) coupled to and providing structural support for the shredder;

Boehlefeld does not disclose receiving the plurality of fragments in a container of a mill, the container including a milling media, and the mill abrading the plurality of fragments with the milling media to produce a milled product; and receiving the milled product with a separator, the separator applying a predetermined size selection to the milled product to provide a first output including a plurality of particles and a second output including a plurality of abraded fragments, wherein the separator comprises one or more sieves, and wherein the one or more sieves have a mesh size between No. 3 and No. 7; wherein the skid is coupled to and provides structural support for the mill, and the separator.

Conway teaches a system for processing a pre-shredding metal (paragraph 0002), comprising: 
a shredder (fig.2: (11)) configured to receive the waste substrate and cut the waste substrate into a plurality of fragments (paragraphs 0002 and 0051); 
a mill (fig.2: (12)) including a container (fig.3: (16)) configured to receive the plurality of fragments, 
the container including a milling media (fig.5: (18)), the mill configured to abrade the plurality of fragments with the milling media to produce a milled product (paragraph 0054); 
a separator (fig.2: (14)) configured to receive the milled product, the separator configured to apply a predetermined size selection to the milled product to provide a first output including a plurality of particles and a second output including a plurality of abraded fragments; and 
wherein the one or more sieves have a mesh size between No. 3 and No. 7 (claim 12: less than 4 mm);
a skid (fig.2: (27)) coupled to and providing structural support for the shredder, the mill, and the separator; 
Both of the prior arts of Becker and Conway are related to the system for recovering a meatal from a waste metal;
The prior art of Conway is related to a system to process a pre-shredding metal;
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Boehlefeld to have a mill and  separator as taught by Conway in order to have relatively little energy is consumed by such mills and wear of the mill components is negligible compared to that of other types of mechanical crushers; and enable effective screen separation of the crushed material from non-crushed materials (Conway: paragraphs 0004 and 0055);  thereby having receiving the plurality of fragments in a container of a mill, the container including a milling media, and the mill abrading the plurality of fragments with the milling media to produce a milled product; and receiving the milled product with a separator, the separator applying a predetermined size selection to the milled product to provide a first output including a plurality of particles and a second output including a plurality of abraded fragments, wherein the separator comprises one or more sieves, and wherein the one or more sieves have a mesh size between No. 3 and No. 7; wherein the skid is coupled to and provides structural support for the shredder, the mill, and the separator; since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Boehlefeld (US20150122927A1)) in view of Conway (US20160369371A1) as applied to claim 10 above, and further in view of Watkins (US20170259270A1).
Regarding claim 11, Boehlefeld in view of Conway does not disclose a shipping container, wherein the skid is disposed within the shipping container.
Watkins teaches a metal processing system, comprising:
a mill (fig.3: (200)) (paragraph 0043); 
a skid (figs.3 and 4: (204) and (208)); and 
 a shipping container (fig.3: (202)), wherein the skid is disposed within the shipping container (paragraphs 0002-0003 and 0053);
Both of the prior arts of Becker and Watkins are related to a system for processing a metal;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Boehlefeld in view of Conway to have a shipping container, wherein the skid is disposed within the shipping container as taught by Watkins in order to provide portable processing system can be transported to and used in remote locations  (Watkins: paragraph 0025), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Boehlefeld (US20150122927A1)) in view of Conway (US20160369371A1) and Watkins (US20170259270A1) as applied to claim 11 above, and further in view of Non-patent literature (Mobile Noise Barriers ”MBN” date 01/11/2017).

Regarding claim 13, Boehlefeld in view Conway and Watkins does not disclose further comprising a sound damping material coupled to one of the skid and the shipping container.  
	MBN teaches a sound damping material coupled to one of the skid and the shipping container (page 2).

the prior art of Boehlefeld is related to an apparatus of treating metal waste; and this type of apparatus is generating a high noise;
MBN is related to an apparatus (page 3: machine); and MBN is concerned about the Noise that generated by the apparatus;  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Boehlefeld in view of Conway and Watkins to have a sound damping material coupled to one of the skid and the shipping container as taught by MBN for the purpose of protecting the workers from loud apparatus (MBN: page 1), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Boehlefeld (US20150122927A1)) in view of Conway (US20160369371A1) and Watkins (US20170259270A1).
Regarding claim 1, Boehlefeld discloses a system for obtaining a mineral rich powder from an electronic waste substrate (paragraph 0006 and 0058), the system comprising
Boehlefeld does not explicitly disclose further comprising a dumper configured to provide the electronic waste substrate to the shredder; and wherein the dumper is configured to elevate the electronic waste substrate and provide the electronic waste substrate to the shredder using gravity;
However, the hopper (fig.2: (3)) of Boehlefeld is located on the top of the apparatus and obviously the hopper need feeding mechanism to lift the material and dump the material to the top hopper (fig.1: (3)) (paragraph 0058); and the material will pass down by using the gravity
Therefore, Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Boehlefeld to have a dumper configured to receive the electronic waste substrate, the electronic waste substrate including a printed circuit board, wherein the dumper is further configured to provide the electronic waste substrate to the shredder via a lift feed, a conveyer feed, or a chute feed. 
a shredder (fig.1: (2)) configured to receive the electronic waste substrate and cut the electronic waste substrate into a plurality of fragments (paragraph 0034); and wherein the shredder comprises one or more cutting shaft (fig.2: (21) and (22)) comprise cutting elements (fig.3A: (33)), (paragraphs 0034 and 0059); and 
wherein the shredder comprises one or more apertures configured to retain the electronic waste substrate until a desired fragment size is achieved (figs.1 and 3: the bottom part of the crushing device below the cutting elements (33));
a skid (see fig.1 above) coupled to and providing structural support for the shredder.
Boehlefeld does not disclose a mill including a cylindrical container configured to receive the plurality of fragments, the container including a milling media including a plurality of rods, the mill configured to abrade the plurality of fragments with the milling media to produce a milled product; a separator configured to receive the milled product, the separator configured to apply a predetermined size selection using a sieve to the milled product to provide a first Serial No. 16/560,142Page 4Attorney Docket No. JBLO300-US (232882) output including a plurality of particles and a second output including a plurality of abraded fragments, wherein the separator comprises one or more sieves, and wherein the one or more sieves have a mesh size between No. 3 and No. 7; the skid coupled to and providing structural support for the mill, and the separator; a shipping container, wherein the skid is disposed within the shipping container; a dust collector configured to collect and store airborne dust generated by the system; an air compressor fluidly coupled to the dust collector to remove dust from a filter of the dust collector; and a controller configured to control operation of the dumper, the shredder, the mill, the separator, the dust collector, and the air compressor.
Conway teaches a system for processing a pre-shredding metal (paragraph 0002), comprising: 
a shredder (fig.2: (11)) configured to receive the waste substrate and cut the waste substrate into a plurality of fragments (paragraphs 0002 and 0051); 
a mill (fig.2: (12)) including a container (fig.3: (16)) configured to receive the plurality of fragments, 
the container including a milling media (fig.5: (18)), the mill configured to abrade the plurality of fragments with the milling media to produce a milled product (paragraph 0054); 
a separator (fig.2: (14)) configured to receive the milled product, the separator configured to apply a predetermined size selection to the milled product to provide a first output including a plurality of particles and a second output including a plurality of abraded fragments; and 
wherein the one or more sieves have a mesh size between No. 3 and No. 7 (claim 12: less than 4 mm);
a skid (fig.2: (27)) coupled to and providing structural support for the shredder, the mill, and the separator; and 
a dust collector configured to collect and store airborne dust generated by the system (Paragraph 0022: cyclone, paragraph 0024: dust exhaust);
an air compressor fluidly coupled to the dust collector to remove dust from a filter of the dust collector (paragraph 0022: cyclone and filter) 
Both of the prior arts of Becker and Conway are related to the system for recovering a meatal from a waste metal;
The prior art of Becker is related to a pre-shredder system;
The prior art of Conway is related to a system to process a pre-shredding metal;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Becker to have a mill, separator and dust collector as taught by Conway thereby having the mill including a container configured to receive the plurality of fragments, the container including a milling media, the mill configured to abrade the plurality of fragments with the milling media to produce a milled product; a separator configured to receive the milled product, the separator configured to apply a predetermined size selection to the milled product to provide a first output including a plurality of particles and a second output including a plurality of abraded fragments, wherein the separator comprises one or more sieves, and wherein the one or more sieves have a mesh size between No. 3 and No. 7; and the skid coupled to and providing structural support for the shredder, the mill, and the separator; a dust collector configured to collect and store airborne dust generated by the system; an air compressor fluidly coupled to the dust collector to remove dust from a filter of the dust collector, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Watkins teaches a metal processing system, comprising:
a mill (fig.3: (200)) (paragraph 0043); 
a skid (figs.3 and 4: (204) and (208)); and 
 a shipping container (fig.3: (202)), wherein the skid is disposed within the shipping container (paragraphs 0002-0003 and 0053);
a programmable logic circuit controller is configured to control operation (paragraph 0039).
Both of the prior arts of Becker and Watkins are related to a system for processing a metal;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Becker in view of  Conway to have a shipping container, wherein the skid is disposed within the shipping container as taught by Watkins in order to provide portable processing system can be transported to and used in remote locations  (Watkins: paragraph 0025); and modify the system of Becker in view of  Conway to have a programmable logic circuit controller as taught by Watkins thereby having a controller configured to control operation of the dumper, the shredder, the mill, the separator, the dust collector, and the air compressor , since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US20130306767A1) in view Conway (US20190022662A1).
Regarding claim 1, Becker discloses a system (abstract and paragraphs 0001-0002, 0015, 0023 and 0065), the system comprising: 
a shredder (fig.1: (4)) configured to receive the electronic waste substrate and cut the electronic waste substrate into a plurality of fragments (paragraphs 0001-0002 and 0023), 
wherein the shredder comprises one or more cutting shafts (fig.1: the shafts of the motors (2)), 
wherein the one or more cutting shafts comprise cutting elements (fig.1: the cutting elements of shredder (4)), and wherein the shredder comprises one or more apertures (fig.1: the bottom opening of the shredder (4)) configured to retain the electronic waste substrate until a desired fragment size is achieved; 
a mill including (paragraph 0023: the pre-shredder to pass the shredding material to a mill or alike) and
a skid (fig.1: (10) and (12)) coupled to and providing structural support for the shredder, (paragraph 0044).

Becker does not disclose a mill including a container configured to receive the plurality of fragments, the container including a milling media, the mill configured to abrade the plurality of fragments with the milling media to produce a milled product; a separator configured to receive the milled product, the separator configured to apply a predetermined size selection to the milled product to provide a first output including a plurality of particles and a second output including a plurality of abraded fragments, wherein the separator comprises one or more sieves, and wherein the one or more sieves have a mesh size between No. 3 and No. 7; and 
the skid coupled to and providing structural support for the shredder.

Conway discloses a system for processing a pre-shredding metal (paragraphs 0002-0005)
a mill (fig.1: (26)) including a container configured to receive the plurality of fragments, the container including a milling media (paragraph 0010 and fig.1: rods mill (26)), 
the mill configured to abrade the plurality of fragments with the milling media to produce a milled product (paragraph 0010); 
a separator (fig.1: (34)) configured to receive the milled product, the separator configured to apply a predetermined size selection to the milled product to provide a first output including a plurality of particles (fig.1: (37)) and a second output (fig.1: (42)) including a plurality of abraded fragments, 
wherein the separator comprises one or more sieves (fig.1: (34)), and 
a skid (fig.1: (17)) coupled to and providing structural support for the mill;

Conway does not disclose wherein the one or more sieves have a mesh size between No. 3 and No. 7;
However, Conway discloses the sieves size between 0.5 mm to 2.5 mm (paragraph 0012);
choosing the screen size is depending on the size of the product as desired; and it requires only routine skill in the art;
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Conway to modify the sieve to have a mesh size between No. 3 and No. 7, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Both of the prior arts of Becker and Conway are related to the system for recovering a meatal from a waste metal;
The prior art of Becker is related to a pre-shredder system;
The prior art of Conway is related to a system to process a pre-shredding metal;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Becker to have a mill and separator as taught by Conway; thereby having a mill including a container configured to receive the plurality of fragments, the container including a milling media, the mill configured to abrade the plurality of fragments with the milling media to produce a milled product; a separator configured to receive the milled product, the separator configured to apply a predetermined size selection to the milled product to provide a first output including a plurality of particles and a second output including a plurality of abraded fragments, wherein the separator comprises one or more sieves, and wherein the one or more sieves have a mesh size between No. 3 and No. 7; and the skid coupled to and providing structural support for the shredder, the mill, and the separator, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 20, Becker discloses a method for obtaining a mineral rich powder from an electronic waste substrate (abstract and paragraphs 0001-0002, 0015, 0023 and 0065: the pre-shredder to pass the shredding material to a mill or alike), the method comprising: 
receiving the electronic waste substrate with a shredder (fig.1: (4)) and cutting the electronic waste substrate into a plurality of fragments (paragraphs 0001-0002 and 0023), 
wherein the shredder comprises one or more cutting shafts (fig.1: the shafts of the motors (2)), wherein the one or more cutting shafts comprise cutting elements (fig.1: the cutting elements of shredder (4)), and 
wherein the shredder comprises one or more apertures (fig.1: the bottom opening of the shredder (4)) configured to retain the electronic waste substrate until a desired fragment size is achieved; 
receiving the plurality of fragments in a container of a mill (paragraph 0023: the pre-shredder to pass the shredding material to a mill or alike), 
a skid (fig.1: (10)) coupled to and providing structural support for the shredder, (paragraph 0044),
wherein a skid is coupled to and provides structural support for the shredder,
Becker does not disclose the container including a milling media, and the mill abrading the plurality of fragments with the milling media to produce a milled product; and receiving the milled product with a separator, the separator applying a predetermined size selection to the milled product to provide a first output including a plurality of particles and a second output including a plurality of abraded fragments, wherein the separator comprises one or more sieves, and wherein the one or more sieves have a mesh size between No. 3 and No. 7; wherein the skid is coupled to and provides structural support for the mill, and the separator.

Conway discloses a system for processing a pre-shredding metal (paragraphs 0002-0005)
a mill (fig.1: (26)) including a container configured to receive the plurality of fragments, the container including a milling media (paragraph 0010 and fig.1: rods mill (26)), 
the mill configured to abrade the plurality of fragments with the milling media to produce a milled product (paragraph 0010); 
a separator (fig.1: (34)) configured to receive the milled product, the separator configured to apply a predetermined size selection to the milled product to provide a first output including a plurality of particles (fig.1: (37)) and a second output (fig.1: (42)) including a plurality of abraded fragments, 
wherein the separator comprises one or more sieves (fig.1: (34)), and 
a skid (fig.1: (17)) coupled to and providing structural support for the mill;
Conway does not disclose wherein the one or more sieves have a mesh size between No. 3 and No. 7;
However, Conway discloses the sieves size between 0.5 mm to 2.5 mm (paragraph 0012);
choosing the screen size is depending on the size of the product as desired; and it requires only routine skill in the art;
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Conway to modify the sieve to have a mesh size between No. 3 and No. 7, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Both of the prior arts of Becker and Conway are related to the system for recovering a meatal from a waste metal;
The prior art of Becker is related to a pre-shredder system;
The prior art of Conway is related to a system to process a pre-shredding metal;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Becker to have a mill and separator as taught by Conway thereby having a mill including a container configured to receive the plurality of fragments, the container including a milling media, the mill configured to abrade the plurality of fragments with the milling media to produce a milled product; a separator configured to receive the milled product, the separator configured to apply a predetermined size selection to the milled product to provide a first output including a plurality of particles and a second output including a plurality of abraded fragments, wherein the separator comprises one or more sieves, and wherein the one or more sieves have a mesh size between No. 3 and No. 7; and wherein the skid coupled to and providing structural support for the shredder, the mill, and the separator, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over over Becker (US20130306767A1) in view Conway (US20190022662A1) as applied to claim 1 above, and further in view of Waterson (US5468291A).

Regarding claim 21, Becker in view Conway does not disclose wherein the one or more apertures include a grate or a screen.

Waterson teaches a shredder (fig.2: (8)) having one or more apertures; wherein the one or more apertures include a grate or a screen (col.6 lines 38-51).

Both of the prior arts of Becker and Waterson are related to a system for processing a metal;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Becker in view of Conway to have wherein the one or more apertures include a grate or a screen as taught by Waterson, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Becker (US20130306767A1) in in view of Conway (US20160369371A1) and Watkins (US20170259270A1).
Regarding claim 19, Becker discloses a system (abstract and paragraphs 0001-0002, 0015, 0023 and 0065), the system comprising: 
a dumper configured to receive the electronic waste substrate, the electronic waste substrate including a printed circuit board, wherein the dumper is further configured to provide the electronic waste substrate to the shredder via a lift feed, a conveyer feed, or a chute feed (paragraph 0024 and fig.1: chute); 
a shredder (fig.1: (4)) configured to receive the electronic waste substrate and cut the electronic waste substrate into a plurality of fragments (paragraphs 0001-0002 and 0023), 
wherein the shredder comprises one or more cutting shafts (fig.1: the shafts of the motors (2)), 
wherein the one or more cutting shafts comprise cutting elements (fig.1: the cutting elements of shredder (4)), and wherein the shredder comprises one or more apertures (fig.1: the bottom opening of the shredder (4)) configured to retain the electronic waste substrate until a desired fragment size is achieved; 
a mill including (paragraph 0023: the pre-shredder to pass the shredding material to a mill or alike) and
a skid (fig.1: (10) and (12)) coupled to and providing structural support for the shredder, (paragraph 0044).
Becker does not disclose a mill including a container configured to receive the plurality of fragments, the container including a milling media, the mill configured to abrade the plurality of fragments with the milling media to produce a milled product; a separator configured to receive the milled product, the separator configured to apply a predetermined size selection to the milled product to provide a first output including a plurality of particles and a second output including a plurality of abraded fragments, wherein the separator comprises one or more sieves, and wherein the one or more sieves have a mesh size between No. 3 and No. 7; and the skid coupled to and providing structural support for the shredder, the mill, and the separator; wherein the skid is disposed within the shipping container; a dust collector configured to collect and store airborne dust generated by the system; an air compressor fluidly coupled to the dust collector to remove dust from a filter of the dust collector; and a controller configured to control operation of the dumper, the shredder, the mill, the separator, the dust collector, and the air compressor.

Conway teaches a system for processing a pre-shredding metal (paragraph 0002), comprising: 
a shredder (fig.2: (11)) configured to receive the waste substrate and cut the waste substrate into a plurality of fragments (paragraphs 0002 and 0051); 
a mill (fig.2: (12)) including a container (fig.3: (16)) configured to receive the plurality of fragments, 
the container including a milling media (fig.5: (18)), the mill configured to abrade the plurality of fragments with the milling media to produce a milled product (paragraph 0054); 
a separator (fig.2: (14)) configured to receive the milled product, the separator configured to apply a predetermined size selection to the milled product to provide a first output including a plurality of particles and a second output including a plurality of abraded fragments; and 
wherein the one or more sieves have a mesh size between No. 3 and No. 7 (claim 12: less than 4 mm);
a skid (fig.2: (27)) coupled to and providing structural support for the shredder, the mill, and the separator; and 
a dust collector configured to collect and store airborne dust generated by the system (Paragraph 0022: cyclone, paragraph 0024: dust exhaust);
an air compressor fluidly coupled to the dust collector to remove dust from a filter of the dust collector (paragraph 0022: cyclone and filter) 
Both of the prior arts of Becker and Conway are related to the system for recovering a meatal from a waste metal;
The prior art of Becker is related to a pre-shredder system;
The prior art of Conway is related to a system to process a pre-shredding metal;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Becker to have a mill, separator and dust collector as taught by Conway thereby having the mill including a container configured to receive the plurality of fragments, the container including a milling media, the mill configured to abrade the plurality of fragments with the milling media to produce a milled product; a separator configured to receive the milled product, the separator configured to apply a predetermined size selection to the milled product to provide a first output including a plurality of particles and a second output including a plurality of abraded fragments, wherein the separator comprises one or more sieves, and wherein the one or more sieves have a mesh size between No. 3 and No. 7; and the skid coupled to and providing structural support for the shredder, the mill, and the separator; a dust collector configured to collect and store airborne dust generated by the system; an air compressor fluidly coupled to the dust collector to remove dust from a filter of the dust collector, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Watkins teaches a metal processing system, comprising:
a mill (fig.3: (200)) (paragraph 0043); 
a skid (figs.3 and 4: (204) and (208)); and 
 a shipping container (fig.3: (202)), wherein the skid is disposed within the shipping container (paragraphs 0002-0003 and 0053);
a programmable logic circuit controller is configured to control operation (paragraph 0039).
Both of the prior arts of Becker and Watkins are related to a system for processing a metal;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Becker in view of  Conway to have a shipping container, wherein the skid is disposed within the shipping container as taught by Watkins in order to provide portable processing system can be transported to and used in remote locations  (Watkins: paragraph 0025); and modify the system of Becker in view of  Conway to have a programmable logic circuit controller as taught by Watkins thereby having a controller configured to control operation of the dumper, the shredder, the mill, the separator, the dust collector, and the air compressor , since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN107774411A attached NPL, English Machine translation) in view Valerio (US20210277498A1). 
Regarding claim 1, Wang disclose a system for obtaining a mineral rich powder from an electronic waste substrate (paragraphs 31, 180 and 202), the system comprising: 
a shredder (figs.1 and 3: knives (15) of the knife box (8)) configured to receive the electronic waste substrate from the dumper, the shredder configured to cut the electronic waste substrate into a plurality of uniform fragments, 
wherein the shredder comprises one or more cutting shafts (fig.1: (6)), wherein the one or more cutting shafts comprise cutting elements (fig.3: (15)), and 
wherein the shredder comprises one or more apertures (figs.1 and 3: the bottom part of the box (8) below the cutting element (15)) configured to retain the electronic waste substrate until a desired fragment size is achieved; 
a skid (fig.1: (2) and (3)) coupled to and providing structural support for the shredder;
Wang does not disclose a mill including a container configured to receive the plurality of fragments, the container including a milling media, the mill configured to abrade the plurality of fragments with the milling media to produce a milled product; a separator configured to receive the milled product, the separator configured to apply a predetermined size selection to the milled product to provide a first output including a plurality of particles and a second output including a plurality of abraded fragments, wherein the separator comprises one or more sieves, and wherein the one or more sieves have a mesh size between No. 3 and No. 7; and the skid coupled to and providing structural support for the mill, and the separator.

Valerio teaches a system for obtaining a mineral rich powder from an electronic waste substrate (abstract and paragraph 0025), the system comprising: 
a mill (fig.2: (210)) including a cylindrical container configured to receive the plurality of fragments (fig.1: (10)), the container including a milling media including a plurality of rods (paragraph 0023 and fig.1: (20)), the mill configured to abrade the plurality of fragments with the milling media to produce a milled product; 
a separator (fig.2: (230)) configured to receive the milled product, the separator configured to apply a predetermined size selection using a sieve to the milled product to provide a first Serial No. 16/560,142Page 4Attorney Docket No. JBLO300-US (232882) output including a plurality of particles and a second output including a plurality of abraded fragments (paragraph 0028);
Valerio does not disclose wherein the one or more sieves have a mesh size between No. 3 and No. 7;
However, Valerio discloses the sieves size between 10 mm to 25 mm (paragraph 0028);
choosing the screen size is depending on the size of the product as desired; and it requires only routine skill in the art;
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Valerio to modify the sieve to have a mesh size between No. 3 and No. 7, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Both of the prior arts of Wang and Valerio are related to a system for obtaining a mineral rich powder from an electronic waste substrate;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang to have a mill and separator as taught by Valerio in order to provide an improved method for reclaiming metals and materials from fibrous feedstock (Valerio: paragraph 0005) thereby having a mill including a container configured to receive the plurality of fragments, the container including a milling media, the mill configured to abrade the plurality of fragments with the milling media to produce a milled product; a separator configured to receive the milled product, the separator configured to apply a predetermined size selection to the milled product to provide a first output including a plurality of particles and a second output including a plurality of abraded fragments, wherein the separator comprises one or more sieves, and wherein the one or more sieves have a mesh size between No. 3 and No. 7; and the skid coupled to and providing structural support for the shredder, the mill, and the separator; , since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 20, Wang disclose A method for obtaining a mineral rich powder from an electronic waste substrate paragraphs 31, 180 and 202), the method comprising: 
receiving the electronic waste substrate with a shredder (figs.1 and 3: knives (15) of the knife box (8)) and cutting the electronic waste substrate into a plurality of fragments, 
wherein the shredder comprises one or more cutting shafts (fig.1: (6)), 
wherein the one or more cutting shafts comprise cutting elements (fig.3: (15)),  
and wherein the shredder comprises one or more apertures configured to retain the electronic waste substrate until a desired fragment size is achieved (figs.1 and 3: the bottom part of the box (8) below the cutting element (15)); 
a skid (fig.1: (2) and (3)) coupled to and providing structural support for the shredder;

Wang does not disclose receiving the plurality of fragments in a container of a mill, the container including a milling media, and the mill abrading the plurality of fragments with the milling media to produce a milled product; and receiving the milled product with a separator, the separator applying a predetermined size selection to the milled product to provide a first output including a plurality of particles and a second output including a plurality of abraded fragments, wherein the separator comprises one or more sieves, and wherein the one or more sieves have a mesh size between No. 3 and No. 7; wherein a skid is coupled to and provides structural support for the mill, and the separator.
Valerio teaches a system for obtaining a mineral rich powder from an electronic waste substrate (abstract and paragraph 0025), the system comprising: 
a mill (fig.2: (210)) including a cylindrical container configured to receive the plurality of fragments (fig.1: (10)), the container including a milling media including a plurality of rods (paragraph 0023 and fig.1: (20)), the mill configured to abrade the plurality of fragments with the milling media to produce a milled product; 
a separator (fig.2: (230)) configured to receive the milled product, the separator configured to apply a predetermined size selection using a sieve to the milled product to provide a first Serial No. 16/560,142Page 4Attorney Docket No. JBLO300-US (232882) output including a plurality of particles and a second output including a plurality of abraded fragments (paragraph 0028);
Valerio does not disclose wherein the one or more sieves have a mesh size between No. 3 and No. 7;
However, Valerio discloses the sieves size between 10 mm to 25 mm (paragraph 0028);
choosing the screen size is depending on the size of the product as desired; and it requires only routine skill in the art;
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Valerio to modify the sieve to have a mesh size between No. 3 and No. 7, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Both of the prior arts of Wang and Valerio are related to a system for obtaining a mineral rich powder from an electronic waste substrate;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang to have a mill and separator as taught by Valerio in order to provide an improved method for reclaiming metals and materials from fibrous feedstock (Valerio: paragraph 0005) thereby having a mill including a container configured to receive the plurality of fragments, the container including a milling media, the mill configured to abrade the plurality of fragments with the milling media to produce a milled product; a separator configured to receive the milled product, the separator configured to apply a predetermined size selection to the milled product to provide a first output including a plurality of particles and a second output including a plurality of abraded fragments, wherein the separator comprises one or more sieves, and wherein the one or more sieves have a mesh size between No. 3 and No. 7; and the skid coupled to and providing structural support for the shredder, the mill, and the separator; , since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN107774411A attached NPL, English Machine translation) in view Valerio (US20210277498A1), Yin (CN-108620166-A attached NPL, English Machine translation) and Watkins (US20170259270A1).

Regarding claim 19, Wang disclose a system for obtaining a mineral rich powder from an electronic waste substrate (paragraphs 31, 180 and 202), the system comprising: 
a dumper (fig.1: the belt (20) to feed the material to the feeding chute (7)) configured to receive the electronic waste substrate, the electronic waste substrate including a printed circuit board, 
wherein the dumper is further configured to provide the electronic waste substrate to the shredder via a lift feed, a conveyer feed, or a chute feed (fig.2: belt (20) to feed the material to the feeding chute (7)) (paragraph 223); 
a shredder (figs.1 and 3: knives (15) of the knife box (8)) configured to receive the electronic waste substrate from the dumper, the shredder configured to cut the electronic waste substrate into a plurality of uniform fragments, 
wherein the shredder comprises one or more cutting shafts (fig.1: (6)), wherein the one or more cutting shafts comprise cutting elements (fig.3: (15)), and 
wherein the shredder comprises one or more apertures (figs.1 and 3: the bottom part of the box (8) below the cutting element (15)) configured to retain the electronic waste substrate until a desired fragment size is achieved; 
a skid (fig.1: (2) and (3)) coupled to and providing structural support for the shredder;
a controller configured to control operation of the dumper, the shredder (paragraph 64: PLC controller).
Wang does not disclose a mill including a cylindrical container configured to receive the plurality of fragments, the container including a milling media including a plurality of rods, the mill configured to abrade the plurality of fragments with the milling media to produce a milled product; a separator configured to receive the milled product, the separator configured to apply a predetermined size selection using a sieve to the milled product to provide a first Serial No. 16/560,142Page 4Attorney Docket No. JBLO300-US (232882) output including a plurality of particles and a second output including a plurality of abraded fragments, wherein the separator comprises one or more sieves, and wherein the one or more sieves have a mesh size between No. 3 and No. 7; 
The skid coupled to and providing structural support for the mill, and the separator; a shipping container, wherein the skid is disposed within the shipping container; a dust collector configured to collect and store airborne dust generated by the system; an air compressor fluidly coupled to the dust collector to remove dust from a filter of the dust collector; and a controller configured to control operation of the dumper, the shredder, the mill, the separator, the dust collector, and the air compressor.

Valerio teaches a system for obtaining a mineral rich powder from an electronic waste substrate (abstract and paragraph 0025), the system comprising: 
a mill (fig.2: (210)) including a cylindrical container configured to receive the plurality of fragments (fig.1: (10)), the container including a milling media including a plurality of rods (paragraph 0023 and fig.1: (20)), the mill configured to abrade the plurality of fragments with the milling media to produce a milled product; 
a separator (fig.2: (230)) configured to receive the milled product, the separator configured to apply a predetermined size selection using a sieve to the milled product to provide a first Serial No. 16/560,142Page 4Attorney Docket No. JBLO300-US (232882) output including a plurality of particles and a second output including a plurality of abraded fragments (paragraph 0028);

Valerio does not disclose wherein the one or more sieves have a mesh size between No. 3 and No. 7;
However, Valerio discloses the sieves size between 10 mm to 25 mm (paragraph 0028);
choosing the screen size is depending on the size of the product as desired; and it requires only routine skill in the art;
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Valerio to modify the sieve to have a mesh size between No. 3 and No. 7, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Both of the prior arts of Wang and Valerio are related to a system for obtaining a mineral rich powder from an electronic waste substrate;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang to have a mill and separator as taught by Valerio in order to provide an improved method for reclaiming metals and materials from fibrous feedstock (Valerio: paragraph 0005) thereby having a mill including a container configured to receive the plurality of fragments, the container including a milling media, the mill configured to abrade the plurality of fragments with the milling media to produce a milled product; a separator configured to receive the milled product, the separator configured to apply a predetermined size selection to the milled product to provide a first output including a plurality of particles and a second output including a plurality of abraded fragments, wherein the separator comprises one or more sieves, and wherein the one or more sieves have a mesh size between No. 3 and No. 7; and the skid coupled to and providing structural support for the shredder, the mill, and the separator; , since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Yin disclose a system for obtaining a mineral rich powder from an electronic waste substrate (paragraph 0027), the system comprising: 
a shredder (fig.1: (3)) (paragraph 156);
a dust collector (figs.1 and 3: (11)) configured to collect and store airborne dust generated by the system; 
an air compressor (figs.1 and 3: the fan of the dust suction (11)) fluidly coupled to the dust collector to remove dust from a filter (fig.3: (23) and (24)) of the dust collector; and a controller configured to control operation of the dumper, the shredder, the mill, the separator, the dust collector, and the air compressor (paragraph 170).
Both of the prior arts of Wang and Yin are related to a system for obtaining a mineral rich powder from an electronic waste substrate;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang in view Valerio of to have a dust collector configured to collect and store airborne dust generated by the system; an air compressor fluidly coupled to the dust collector to remove dust from a filter of the dust collector as taught by Yin in order to preventing the dust from being discharged to the outside and polluting the air, protecting people's life and health (Yin: paragraph 00225); thereby having a controller configured to control operation of the dumper, the shredder, the mill, the separator, the dust collector, and the air compressor, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Watkins teaches a metal processing system, comprising:
a mill (fig.3: (200)) (paragraph 0043); 
a skid (figs.3 and 4: (204) and (208)); and 
 a shipping container (fig.3: (202)), wherein the skid is disposed within the shipping container (paragraphs 0002-0003 and 0053).
Both of the prior arts of Wang and Watkins are related to a system for processing a metal;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang in view of  ) in view Valerio and Yin to have a shipping container, wherein the skid is disposed within the shipping container as taught by Watkins in order to provide portable processing system can be transported to and used in remote locations  (Watkins: paragraph 0025); since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725